Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments filed 1/26/2022 have overcome the previously presented 35 USC 102a1 rejection of claim 16 over Hasson (US 5,580,344). Applicant's arguments with respect to the prior art of Michaeli and Ravikumar have been fully considered. With respect to Ravikumar, the examiner maintains that the cap (12A) of Ravikumar includes an attachment region (any of 5 projections on cap) including two substantially parallel side surfaces that extend radially outward relative to the cylindrical portion and an end surface at an end region of the two substantially parallel side surfaces, as now required by amended claim 16. See the examiner-annotated reproduction of fig. 2C of Ravikumar below.

    PNG
    media_image1.png
    495
    554
    media_image1.png
    Greyscale

With respect to amended claims 1, 11, and 16, the examiner maintains that the prior art cap 13/13’ or 13’’ of Michaeli includes an attachment region including two substantially parallel side surfaces that extend radially outward relative to the cylindrical portion and an end surface at an end region of the two substantially parallel side surface. See the examiner-annotated reproductions of fig. 8c, and an enlarged portion of fig. 8c below with respect to claim 16.

    PNG
    media_image2.png
    328
    379
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    392
    371
    media_image3.png
    Greyscale

See the examiner-annotated reproduction of fig. 38 of Michaeli and an enlarged portion of fig. 38 below with respect to claims 1 and 11.

    PNG
    media_image4.png
    290
    309
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    312
    407
    media_image5.png
    Greyscale

With respect to claim 11, now amended to require an adjustment mechanism, adjustment bolt 14a is being considered the claimed adjustment mechanism. With respect to claims 17-20, the bolt (14a) is being considered the claimed adjustment mechanism. This change was necessitated by the amendment to claim 16, which distinguished the claimed invention from cap (11) and its attachment regions comprising pins 11j, the pins releasably attached to adjustment mechanism (48), as previously relied on for claims 17-20. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Michaeli et al. (US 2011/0301421, now issued as US 8,974,380; “Michaeli”). Michaeli discloses an expandable access portion comprising a housing (12; which houses shaft 30 passing therethrough) having an expandable conduit coupled thereto, the conduit including a plurality of tines (21) and a sleeve (23; fig. 14d) coupled to the plurality of tines, an actuation member (e.g., 17h or 17c; fig. 15a,b; considered a structural equivalent to a threaded ring since it rotates to engage projections on housing, thereby rotating housing to cause opening/closing of the tines) coupled to the housing the actuation member being designed to shift the expandable conduit between a first configuration and an expanded configuration, and a cap coupled to the housing, the cap (13) including a cylindrical portion (see examiner-annotated figure below, noting that cap 13 has a thickness and forms a cylinder) and an attachment region projecting laterally outward from the cylindrical portion, the attachment region including two substantially parallel side surfaces that extend radially outward relative to the cylindrical portion and an end surface at an end region of the two substantially parallel side surfaces, the attachment region being designed to have an adjustment mechanism releasably attached thereto. The limitation “designed to have an adjustment mechanism releasably attached thereto” is a recitation of intended use and therefore the prior art need only be capable of carry out the claimed function. No adjustment mechanism is positively recited in claim 16 as part of the invention. Because the .

    PNG
    media_image6.png
    540
    941
    media_image6.png
    Greyscale

Regarding claims 17 and 20, the cap (13) further comprises a second attachment region (see above), and further comprises a first adjustment mechanism (adjustment bolt 14a nearest 1st attachment region) releasably coupled (i.e., can be rotated until it is removed from remainder of device) to the first attachment region and a second adjustment mechanism (adjustment bolt 14a nearest 2nd attachment region) releasably coupled to the second attachment region (fig. 3b). Note that the phrases “attached to” and “coupled to” merely require that two pieces are joined or connected to each other and does not require a direct connection between the two elements. Two elements may be considered connected to each other by way of their common connection to something else. 
Regarding claims 18-19, the adjustment mechanism (bolt 14a) can be considered a stabilizing bar (wherein bar is given its broadest reasonable interpretation of “a usually slender rigid piece that has a specific use”) and a threaded leg (wherein leg is considered to read on any elongated shaft or bar or leg-like extension).
Claim(s) 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ravikumar (US 2005/0165281). Ravikumar discloses an expandable access port comprising a housing (12b) having an expandable conduit coupled thereto, the expandable conduit including a plurality of tines (16a-d) and a sleeve (par. [0039]) coupled to the plurality of tines, an actuation member (20/24b; [0026]) coupled to the housing, the actuation member being designed to shift the expandable conduit between a first configuration and an expanded configuration, and a cap (12A) coupled to the housing, the cap including a cylindrical portion and an attachment region (any of 5 projections on cap) projecting laterally outward from the cylindrical portion, the attachment region including two substantially parallel side surfaces that extend radially outward relative to the cylindrical portion and an end surface at an end region of the two substantially parallel side surfaces, the attachment region being designed to have an adjustment mechanism releasably attached thereto. The limitation “designed to have an adjustment mechanism releasably attached thereto” is a recitation of intended use and therefore the prior art need only be capable of carry out the claimed function. No adjustment mechanism is positively recited in claim 16 as part of the invention. Because the attachment regions on cap 12A of Ravikumar could be releasably attached to a forceps used to adjust the position of the system (e.g., rotating it), it meets this recitation of intended use. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michaeli et al. (US 2011/0301421, now issued as US 8,974,380; “Michaeli” – paragraph citations taken from ‘421) in view of Dalton (US 7,374,534).
Consider the embodiment of the retractor shown in fig. 37, which may be used with an opening mechanism second type 60b shown in fig. 44a ([0791]). Michaeli discloses a system for accessing a central nervous system, the system comprising an expandable access port, the expandable access port comprising a housing (61b; fig. 44a) having a plurality of tines coupled thereto (noting that “coupled” does not require a direct connection; rather, two elements can be considered coupled by way of their common connection to one or more intermediate members) and having a threaded region (61ba) with an external thread (61ba; fig. 44a), a planar cap (13’’; fig. 37) coupled to the housing, the planar cap (13’’) comprising a rounded base and one or more attachment regions projecting laterally outward from the rounded base (attachment regions best shown in fig. 36a, noting that 60a is being replaced by 60b as per fig. 44a; see annotated figures below), the one or more attachment regions each including two substantially parallel side surfaces that extend radially outward relative to the cylindrical portion and an end surface at an end region of the two substantially parallel side surfaces (see figures below) and an actuation member (66) threadably coupled to the external thread and designed to shift the tines between a first configuration and an expanded configuration by rotation of the actuation member (66). The system of Michaeli further includes a holder (30’) designed to extend through the housing, the holder comprising a shaft (30’; fig. 2a,b) and a nose cone (30c; fig. 7a) attached to the shaft. Regarding claims 3 and 12, the actuation member includes a nut (“opening mechanism nut 66”) threadably engaged with the threaded region. See the examiner-annotated reproductions of a portion of fig. 37 (only element 13’’) and fig. 36a, wherein the rounded base and laterally outwardly extending attachment regions are labelled.

    PNG
    media_image7.png
    97
    592
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    327
    708
    media_image8.png
    Greyscale


    PNG
    media_image4.png
    290
    309
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    312
    407
    media_image5.png
    Greyscale

Regarding claim 11, Michaeli discloses the invention substantially as stated above in more detail with respect to claim 1, including an expandable access port comprising a housing (61b), a planar cap (13’’), and an actuation member (66), and a holder (30’) having a shaft and nosecone. The housing has an expandable conduit (tines 21 and sleeve 23) coupled thereto and having a threaded region with an external thread (61ba) disposed along an exterior surface of the threaded region (fig. 44a,b), the expandable conduit comprising a plurality of tines (21). direct connection between two elements; two elements may be considered coupled by virtue of their shared connection to intermediate members. In this case, all elements shown in fig. 36-39 (wherein 60a has been replaced by 60b as per par. [0796]) are considered coupled to one another. 
Regarding claims 1 and 11, Michaeli fails to disclose that the holder comprises a tubular base member from which the shaft extends.
Dalton discloses another system comprising an expandable access port comprising a housing (e.g., 18 or 19) and a plurality of tines (14) coupled thereto and a holder (22) designed to extend through the housing. The holder of Dalton includes a tubular base (23), a shaft (25) extending from the tubular base, and a nose cone (24; fig. 2) attached to the shaft. Such a tubular base allows the holder of Dalton to threadably engage a portion of the expandable access port, and further allows introduction of a wire (guiding K-wire) through central lumen (30) of the holder (col. 4, ll. 1-11 and 30-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the prior art of Michaeli to include a tubular base connected to a proximal end of the holder shaft as taught by Dalton, and to further include a passage running through the shaft and the nose cone of the holder of Michaeli as taught by Dalton, in order to provide a means of releasably fixing the holder and the access port relative to each other and to provide a channel through which a guiding wire may pass. 
Regarding claims 4, 5, and 13, at least one of the tines is secured to the housing with a pivot pin (15j, which secures tine to slider 15, which is secured to the housing; figs. 39,40).
Regarding claim 6, at least one of the tines includes a proximal end region with an angled surface (fig. 10a,10h).
Regarding claims 7 and 14, the actuation member (66) includes an actuation surface (threaded inner surface; 66b) that is designed to engage (via housing 61b, arms 62/63, sliders (64), slider members 15, and surface 21e of tine) the angled surface (consider angled surface near and to the left of reference number 21fa in fig. 10h) of the tine. It is noted that the term “engage” does not require that the actuation surface contacts the angled surface. Rather, the term “engage” is given its broadest reasonable interpretation of “to interlock with; to cause mechanical parts to mesh”, https://www.merriam-webster.com/dictionary/engage). Rotation of the actuation member (66) causes arms ring (62), arms (63) and sliders 64 to move, which causes slider member 15 to move, which then causes the angled surface of the tine to move. Thus, the actuation surface of the actuation member is considered designed to engage the angled surface of the tine.
Regarding claims 8 and 15, the system comprises a sleeve (23; fig. 14d and [0622]-[0623]) extending along some of the tines.  
Regarding claim 9, the housing defines a central axis and the nose cone is aligned with the central axis when the plurality of tine are in the first configuration (as understood in view of fig. 2a, 2c, and fig. 6c). 
Regarding claim 10, the system comprises one or more stabilization members coupled to the housing (consider member 18, or member 19, in fig. 37, each serving to “stabilize” the various elements of the system relative to one another). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





KSH 3/7/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771